Citation Nr: 1758699	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis (TB). 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) 

3.  Entitlement to service connection for emphysema. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2017.  The record was held open 60 days to submit additional evidence.  Thereafter, additional VA treatment records were associated with the file.

The issues of service connection for COPD and emphysema are dismissed herein.  The claim of service connection for TB is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

In April and May 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues of service connection for COPD and emphysema is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met as to the issue of service connection for COPD.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal have been met as to the issue of service connection for emphysema.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in an April 2017 statement and at the Board hearing in May 2017, the Veteran withdrew his appeal as it concerns the issues of service connection for COPD and emphysema.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal regarding the issue of service connection for COPD is dismissed.

The appeal regarding the issue of service connection for emphysema is dismissed.


REMAND

The claim of service connection for TB must be remanded for further development.  

The Veteran contends that he contracted TB during service in 1981, when his father, also a Veteran, had TB.  His father, who had been under VA's care, was sent to live with him.  His father died of TB while living in his daughter's bedroom.  Board Hr'g Tr. 4, 6.  At the Board hearing, the Veteran explained that he had tried to get his father's medical records, but could not locate them.  Board Hr'g Tr. 5-6.  

The Board finds that the medical records of the Veteran's father are necessary to decide the appeal.  While the Veteran is competent to report his father's diagnosis, his statements have been inconsistent over time.  Consistent with his current testimony, his service treatment records (STRs) reflect multiple occasions, such as in March 1988, where he reported his father having had TB.  Yet, he reported during service in February 1990 that his father was deceased due to "liver shut down."  More recently, when the instant Veteran was first diagnosed with TB in July 2008, he reported that he had no known contacts with TB.  While admitted for treatment in January 2009, he reported that his father died from noninfectious TB.  Then, in January 2010, he reported during a community social services examination that he did not know how he had contracted TB.  

Overall, the STRs, which are most contemporaneous with the event, would likely indicate that his father did, indeed, have TB.  However, his earlier statement that his father had noninfectious TB is inconsistent with his statement that he was infected by his father.  This discrepancy indicates that the Veteran is not competent to identify the nature of his father's TB.  His inconsistent statements concerning the manner of his father's death also call into question the accuracy of his current testimony that his father died of TB.  Thus, his father's medical records are relevant to the claim.  

VA's General Counsel has held that the duty to assist requires VA, in certain circumstances, to make reasonable efforts to obtain records from other servicemembers when those records are adequately identified by the claimant, relevant to the claim, would aid in substantiating the claim, and would be subject to disclosure under the Privacy Act and 38 U.S.C. §§ 5701 and 7332.  See VAOPGCPREC 5-2014 (Aug. 2014); see also Molitor v. Shulkin, 28 Vet. App. 397 (2017).  Accordingly here, the Board finds that the RO must make reasonable efforts to obtain the medical records of the Veteran's father.  

In light of the remand, any of the Veteran's outstanding VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and ask that he submit copies of any further relevant records in his possession, to include a copy of his father's death certificate.  

2.  Obtain all of the Veteran's outstanding VA treatment records.  

3.  Undertake all reasonable efforts to obtain the service and medical records of the Veteran's father pursuant to General Counsel Precedent Opinion 05-14.  This should include, as necessary, contacting the Veteran to obtain all relevant information concerning the dates and locations of his father's treatment for TB.  

Make as many requests as are necessary to obtain these records.  Those efforts may end only if it can be concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the record custodian advises VA that the requested records do not exist or the custodian does not have them, and there is no further indication of an alternative records custodian who may have the records.

4.  All attempts to fulfill the development specified in paragraph 3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  If the medical records of the Veteran's father are obtained and show treatment for TB, schedule the Veteran for a VA examination to address the likelihood that his current TB is related to such past exposure.  

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


